Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 1 of 28




                            EXHIBIT 4
     Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 2 of 28



                                                           Expert Report of

                                                   Robert E. Drake, MD, PhD


                                                           Table of Contents
Introduction ..........................................................................................................................1
Executive Summary .............................................................................................................1
Expert Qualifications ...........................................................................................................2
Specific Aims: 1-4 ...............................................................................................................4
Methods: Aims 1-4 ..............................................................................................................5
Findings: Aims 1-4 ..............................................................................................................7
Conclusion .........................................................................................................................23
References ..........................................................................................................................23
Attachment 1: Sample Members
Attachment 2: Individual Findings
Attachment 3: Curriculum Vitae
Attachment 4: Documents Considered


                                                               Introduction

       I was asked by the U.S. Department of Justice to conduct a review of individuals who
have been in State Hospitals in Mississippi in order to answer four specific questions about that
group.

     1. Would the individual have avoided or spent less time in a State Hospital if he/she had
        been provided reasonable community-based services?
     2. Is this individual at serious risk of institutionalization in a State Hospital?
     3. Would the individual be opposed to receiving reasonable community-based services?
     4. If the individual is appropriate for and would benefit from community-based services,
        what services would the individual need?

                                                         Executive Summary

        Our interview team of six mental health experts interviewed and studied the hospital and
outpatient records of a representative sample of 154 adults who had been in state psychiatric

CONFIDENTIAL INFORMATION                                                1
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 3 of 28



hospitals in Mississippi at least once between October 2015 and October 2017. Some were still
in the hospital when we interviewed them in 2018. The interviewers wrote summaries and
answered the four questions posed above.

        We determined that nearly all of the 154 patients would have spent less time in a state
hospital if they had been provided reasonable community-based services. Most were at serious
risk for continued hospitalization or readmission. Nearly all were not opposed to receiving
reasonable community-based services. Of those who would benefit from community-based
services, we specified the services.

        In our judgment, Mississippi offers a hospital-based mental health system with minimal
evidence of current, evidence-based community services. Most patients are admitted to state
hospitals and stay longer than needed because they do not receive evidence-based services in the
community and are discharged to suboptimal living situations. The mental health system’s goal
for most patients is stabilization rather than recovery -- medication compliance rather than
opportunities for a meaningful life. Reasonable community-based services, such as assertive
community treatment, crisis services, transition services, family psychoeducation, integrated dual
disorders treatment, shared decision making, supported employment, trauma-informed care,
problem-solving therapy, and other evidence-based practices that enhance functioning, improve
quality of life, and reduce the need for hospitalization, are scarce or non-existent.

                                     Expert Qualifications

        I have been studying serious mental disorders and deinstitutionalization for 45 years. As
an MD-PhD student and medical intern at Duke University (1971-79), I completed a PhD in
psychology, did extra clinical rotations in psychiatry, completed a psychology internship in
adolescent psychology, and completed a medical internship in psychiatry and pediatrics. During
these formative years, I also volunteered at Butner State Hospital, the Durham YMCA, and a
Durham housing project. My research and dissertation addressed deinstitutionalization through a
qualitative study of Butner State Hospital adult patients aimed at understanding their experiences
and preferences living in the hospital and in the community during the early years of
deinstitutionalization in North Carolina.

         During my years at Cambridge Hospital and Harvard Medical School (1979-84), I
completed a psychiatry residency, a post-doctoral research fellowship, two years as a community
mental health center doctor, and two years as a doctor and co-director of Ambulatory
Community Services, which provided three assertive community treatment teams in Cambridge
and Somerville, Massachusetts. My training and subsequent clinical work included working at
Westchester State Hospital and Metropolitan State Hospital during the peak of
deinstitutionalization in Massachusetts. Our assertive community treatment teams were actively
helping patients to move from institutions to live successfully in the community. My research

CONFIDENTIAL INFORMATION                        2
SUBJECT TO PROTECTIVE ORDER
    Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 4 of 28



during these years included understanding hospitalizations, homelessness, and suicide among
patients with serious mental disorders. I also led a seminar for clinical staff on serious mental
disorders and community-based treatment.

        In 1984, I moved to New Hampshire to become medical director of West Central
Services, one of New Hampshire’s 10 regional community mental health centers, and teach at
Dartmouth Medical School. I was actively involved with treating patients as the only
community psychiatrist for the Hanover-Lebanon area, supervised psychiatry residents and
psychology interns, and developed a seminar for residents on community mental health. My
colleagues and I at West Central Services also started a research group on schizophrenia, which
has continued for 34 years. Our initial research focused on the emerging problem of co-
occurring substance use disorders among people with serious mental disorders.

          In 1987, the Director of Mental Health for New Hampshire asked me to lead a research
and planning function for the state, which became the New Hampshire-Dartmouth Psychiatric
Research Center. Our center has always been a multi-disciplinary group that has prioritized
hiring people with lived experience of serious mental disorders. Our first project, after visiting
the 10 state community mental health centers to understand their needs, was to develop plans to
institute assertive community treatment teams with special expertise in treating co-occurring
substance use disorders, across the state. Federal agencies and private foundations funded the
project in 1988, and for several years I met with all of the teams monthly for training and case
reviews. I also continued to treat patients with serious mental disorders and conduct research on
case management, housing, substance use disorder, HIV and hepatitis infections, and other issues
related to serious mental disorders, but in 1990 I retired from the role of medical director of West
Central Services to concentrate on my state role. In the 1990s, the National Alliance on Mental
Illness rated New Hampshire as the best state mental health system in the U.S. We also
developed the Individual Placement and Support (IPS) model of supported employment for
people with serious mental disorders during the 1990s and conducted the first two randomized
controlled trials of the model, one in New Hampshire and one with people who were homeless
and mentally ill in Southeast Washington, DC.

         By 2000, our research group was working with mental health systems in several states,
and we were asked to take on new challenges. First, we created toolkits on evidence-based
practices for the Substance Abuse and Mental Health Services Administration and conducted a
related national project in several states to demonstrate that evidence-based practices could be
implemented with high fidelity in routine mental health centers across the country (McHugo et
al., 2007). Second, a private foundation asked us to develop a national program to extend
supported employment in different areas of the country. This effort continues today and has
gradually expanded to 23 states and four other countries as the International IPS Learning
Community. We provide online training, technical assistance, data collection and analysis, and
an annual meeting for all of these participants (Becker, Drake, & Bond, 2014; Bond, Drake,

CONFIDENTIAL INFORMATION                         3
SUBJECT TO PROTECTIVE ORDER
    Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 5 of 28



Becker, & Noel, 2016a, 2016b). Third, another private foundation approached us to develop a
private service model for young adults with serious mental illness and co-occurring substance
use disorder. We helped them to develop, implement, and evaluate the WestBridge Community
Services programs in New Hampshire and Florida, which continue as highly successful programs
today (Luciano et al., 2014; Noel, Woods, Routhier, & Drake, 2016). In the early 2000s, we
conducted the Social Security Administration’s Mental Health Treatment Study (2005-2010), a
randomized controlled trial of several evidence-based practices for over 2,000 patients in 23
community mental health centers around the U.S. (Drake et al., 2013). In 2017, we started
another large randomized controlled trial of evidence-based, community practices for 3,000
mental health patients in 30 cities around the U.S.
(https://www.ssa.gov/disabilityresearch/supported_employment.html).

        In summary, I have had over four decades of experience as a clinician, researcher,
teacher, and consultant to local, state, and national mental health programs. I have co-authored
or edited more than 20 books on community mental health and evidence-based practices, and
authored or co-authored over 500 articles in scholarly journals on these subjects. My goal has
always been to improve mental health services for people with the most severe disorders.

        I am being compensated at the rate of $250.00 per hour for work performed in this
matter, in addition to the costs of travel and other incidental expenses. My compensation is not
dependent on the outcome of the case. My curriculum vitae is attached to this report and
contains a list of all publications authored in the last ten (10) years. I have not testified as an
expert at deposition or trial in the last four (4) years.

                                           Specific Aims

        Our overall goal in this DOJ project was to evaluate a representative sample of patients
who were hospitalized in Mississippi State Hospitals between October 2015 and October 2017
and determine: (1) Would these patients have avoided or spent less time in the hospital if
reasonable community-based services had been available? (2) Are the patients at serious risk of
further or future hospitalization in a State Hospital? (3) Would they be opposed to receiving
reasonable community-based services? and (4) What community-based services are they
appropriate for and would benefit them?

To answer these questions, we had four specific aims:

Aim 1: to identify a representative sample of patients.

Aim 2: to identify reasonable community-based services that are available in a community-
based mental health system and reduce reliance on hospitalizations.




CONFIDENTIAL INFORMATION                         4
SUBJECT TO PROTECTIVE ORDER
    Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 6 of 28



Aim 3: to evaluate as many patients as possible in our sample to answer the four questions
above.

Aim 4: to aggregate and summarize the data across all evaluated patients.

                                                 Methods

        Aim 1. Sample. To review a representative sample of adults who were civilly committed
to a State Hospital in Mississippi between October 2015 and October 2017, and whose primary
treatment unit was a psychiatric unit, we selected a stratified random sample of admissions based
on length of stay and region of the state. The sampling process ensured that our results would be
generalizable to the population of people who had been in Mississippi’s State Hospitals between
October 2015 and October 2017 (many were still in hospitals at interview). The court capped
our access to patient records at 300 records in total. An academic biostatistician, Dr. Todd
MacKenzie, developed the plan for sampling, power analysis, and attrition. His report is
separate.

        Aim 2. Community-Based Services. Community mental health and evidence-based
practices are my areas of expertise. To ensure that the review incorporated research from across
the field, my research colleague, Stephanie Acquilano, and I reviewed research on community-
based services that had appeared since our last book on this topic (Thornicroft et al., 2011).
Using this research, we identified key community-based services that are available in a
community-based mental health system and reduce reliance on hospitalizations.

        Aim 3. Evaluations. A team of six 1 experienced clinical interviewers assessed every
sample patient who was reached and agreed to be interviewed using several sources of data:
state hospital records, community mental health center records, face-to-face interviews with the
patients, and in some cases interviews with their family members, guardians, or community
providers.

        I led the interview team in developing a semi-structured, qualitative interview to focus on
the patient’s experiences in the hospital and in the community. To develop the interview, I
prepared a review of research studies on hospital and community experiences. I then developed
an interview and refined it over the course of several discussions with the other clinical review
experts. Recognizing that the patients in our target population had a large range of
demographics, clinical diagnoses, service experiences, and supports, the interview was purposely
flexible and open-ended. As a researcher, I have been designing and using similar interviews for
several decades.

        We met for two days as a team in January 2018, in Washington, DC. We discussed my

1
 A seventh review team member also conducted interviews but was unable to complete his reviews in time for
this report.

CONFIDENTIAL INFORMATION                              5
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 7 of 28



review of the evidence-based services that reduce reliance on hospitalization and the proposed
interview. Then we trained on and tested the interview process and content, while making
further refinements.

        Semi-structured, qualitative interviews and thematic analysis are common techniques in
medical research, particularly when the goal is to understand the interviewee’s framework of
meaning. These research techniques have been used for many years to understand the values,
experiences, and living preferences of people with serious mental illness, which are often highly
idiosyncratic. For example, a patient of mine with schizophrenia had been repeatedly
hospitalized for disruptive and psychotic behavior on the subway, with state hospital clinicians
repeatedly attributed his outbursts to medication non-adherence. But in an open-ended
interview, the patient described the experience of his father’s violent drinking episodes and his
thought that the most direct way to get out of the house and back to the safety of the hospital was
a mild assault on a stranger on the subway.

        To check on the reliability and validity of interviews, we conducted 42 of our initial
interviews in Mississippi in pairs or groups of three, with one interviewer conducting the
interview and the others taking notes. Paired interviewers then made independent ratings on the
key questions to examine inter-rater agreement. Agreement between raters was very high, with
only one instance of initial disagreement on a key question, which was discussed and resolved.
The interviewers subsequently increased the validity of interviews using the technique of
triangulation, which refers to using more than one source of data to improve accuracy. In this
situation, we attempted to make sure that hospital records, community mental health center
records, and interview data agreed. When discrepancies occurred, we used the two sources that
agreed. For example, when a patient denied using illicit drugs but the hospital and community
mental health center records documented drug use, we concluded that the patient did use illicit
drugs. Both of these techniques – paired interviews and triangulation – are commonly used in
social science research.

         Aim 4. Thematic Analysis. To develop a thematic analysis of the patient evaluations, I
first grouped 154 draft interview summaries according to our sampling groups: short-term
hospitalization (0-20 days), intermediate-term hospitalization (20-60 days), long-term
hospitalization (60-180 days), and very long-term hospitalization (over 180 days). I next read
interview summaries to become familiar with the corpus of interview data. During this process, I
underlined key findings and took notes to document core content related to the following
domains: experiences of hospitalization, community services, supports needed, and perspectives
on community living. I then reviewed the notes to identify main ideas, concepts, and patterns in
the data to summarize and characterize the main findings. This technique, called thematic
analysis, is a standard technique for examining qualitative interviews to discern ideas or themes
that recur across interviews. In addition, I held weekly phone calls with the expert team to
discuss themes and findings in the review. To check further on my own potential bias, my

CONFIDENTIAL INFORMATION                         6
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 8 of 28



research colleague, Stephanie Acquilano, reviewed a random subset of 16 evaluations (four from
each group) using a similar process, and we compared themes with very high agreement. Ms.
Acquilano also reviewed finalized interview summaries to ensure consistency with the results.

                                            Findings

Aim 1. Sample. Utilization of Mississippi State Hospitals.

        A stratified random sample of admissions based on length of stay and region of the state
was selected. Dr. Todd MacKenzie, an experienced biostatistician, developed the plan for
sampling, power analysis, and attrition. He conducted the sampling and subsequently compared
the interviewed non-interviewed members of the sample as a further analysis of
representativeness. The sampling process and subsequent analyses ensured that our results
would be generalizable to the population of people who had been in Mississippi’s State Hospitals
between October 2015 and October 2017 (many were still in hospitals at interview). See Dr.
MacKenzie’s report for details.

Aim 2. Reasonable Community-Based Mental Health Care.

        Deinstitutionalization and Community-Based Care. Mental health care in the U.S.
began to shift from institution-based care to community-based care in the 1950s. The number of
state hospital beds in the U.S. has decreased from more than 550,000 in the 1950s to around
40,000 in 2014 (Pinals & Fuller, 2017). In New Hampshire, for example, the single state
psychiatric hospital, New Hampshire Hospital, had 2,700 beds in 1955 but only 120 beds by the
1990s, when its state mental health system was considered a national model of excellent mental
health care (Commission to Develop a Comprehensive State Mental Health Plan, 2008). The rise
and investment in community-based alternatives in New Hampshire at the time reduced the need
for inpatient beds.

        Why did this national transformation occur? Several factors are often cited in the U.S.:
criticisms of abuse and poor care in public mental hospitals, the serendipitous discovery of more
effective medications, federal policies, changes in public perception, and individual states’
desires to reduce costs from mental hospitals. More fundamentally, deinstitutionalization
represented a human rights issue. Just as developed countries around the world outlawed
slavery, serfdom, and other forms of owning human beings in the mid-nineteenth century, they
rejected the dehumanizing idea that people with mental disorders should be locked up without
rights and separated from society in the mid-twentieth century. Humanitarian, clinical, legal,
administrative, and scientific efforts converged, as nearly all developed countries adopted the
belief that people with mental disorders deserved and could benefit from greater independence,
more humane treatment, and greater opportunities to participate in community life. My research
and clinical experience over four decades have supported deinstitutionalization: People with
severe mental illness can be treated in the community more effectively than in an institution.

CONFIDENTIAL INFORMATION                        7
SUBJECT TO PROTECTIVE ORDER
    Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 9 of 28



         Prior to this shift, newspaper articles, movies, and books had documented widespread
abuses and negative outcomes in state mental hospitals. The classic academic text on the
institutional era, Erving Goffman’s 1961 book entitled Asylums (Goffman, 1961), described in
detail how the authoritarian control exerted by hospital staff resulted in the common syndrome of
hopeless acquiescence, passive compliance, and erosion of skills and personality among patients
-- a condition that became known as hospitalism, disculturation, or institutionalism. At the same
time, Ken Kesey’s popular 1962 novel, One Flew Over the Cuckoo’s Nest (Kesey, 1962),
presented these ideas to the public. Science enabled deinstitutionalization by the accidental
discovery that medications such as chlorpromazine (approved in 1954) helped many patients by
reducing the torment of hallucinations and delusions. These medications, initially called “major
tranquilizers,” later became known as antipsychotics. Psychiatrists were more willing to
discharge patients because many responded, at least partially, to the antipsychotics. Legal
settlements emphasizing patients’ rights and government policies, such as the Community
Mental Health Centers Act of 1963 and the creation of Medicaid to pay for outpatient mental
health care in the 1960s, hastened deinstitutionalization in the U.S.

        In the midst of deinstitutionalization, one central step was the shift from merely living in
the community to pursuing recovery. In the 1970s, deinstitutionalization involved finding
housing, usually with families or in group homes, and providing hospital-like services in the
community. In fact, the first major innovation in community-based care, the Program for
Assertive Community Treatment, was initially called a “hospital without walls” (Stein & Test,
1980). By the 1990s, however, it became clear that the great majority of people with mental
illness wanted to pursue active, meaningful lives in their communities, not just stable tenure out
of the hospital. As Patricia Deegan, a famous psychologist with a serious mental illness,
described the experience, her psychiatrist told her that being sedated and smoking cigarettes in
front of a TV all day but staying out of the hospital was a success, but to her it was failure. She
reduced medications, went back to school for a PhD, and has worked full time for many years to
advocate for higher expectations for patients (Deegan, 1988, 1996).

        Concepts and models of community-based services began to change and be tested in the
1980s and 1990s. The central conceptual change was to recognize the importance of person-
centered care: Patients living in the community had individual hopes, preferences, and goals;
they were in most cases competent to express and pursue these ideas; and they prospered when
offered services that matched their preferences and goals. The notion that people with serious
mental disorders, despite symptoms, could lead active, productive, satisfying lives in the
community evolved into the “recovery” movement. Recovery in mental health has come to
signify not cure or the elimination of symptoms but rather finding a meaningful life in the
community, often in spite of symptoms. For example, the President’s New Freedom
Commission Report on mental health care (New Freedom Commission on Mental Health, 2003)
defined recovery as living, learning, working, and socializing in the community. In other words,
recovery involves active participation in community life.

CONFIDENTIAL INFORMATION                         8
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 10 of 28



        Over the past 40 years, researchers on community-based services have developed a range
of interventions (described below) that help people to live as independently as possible and
pursue their goals in the community. These services are now called evidence-based practices.

        As community services and community hospitals have evolved over the last 60 years, the
role of the State Hospital has been debated and redefined. Hospital stays have shortened and the
harms of even brief hospitalizations – for example, temporary loss of hope, self-esteem, and
community activities – have become apparent. We now recognize that the number of needed
inpatient beds depends on the quality and quantity of outpatient services. People with mental
illness do well and are more satisfied in the community only if they have access to needed
treatments, supports, friends, and opportunities.

        Deinstitutionalization has its critics. Many states have closed hospitals but failed to set
up community-based services simultaneously. Other states established community-based
services but failed to sustain them when budget crises appeared. These failures have
undoubtedly contributed to incarceration, homelessness, and readmissions among people with
serious mental illness, but many other factors, such as waves of drug crises (crack cocaine,
methamphetamine, and opioids), severe penalties for drug offenders, erosion of low-income
housing stock, and lack of housing supports have also been implicated in the problems of mass
incarceration and homelessness in the U.S. The problem of cyclical readmissions relates directly
to the relative paucity of community-based services in many regions.

        Evidence-based practices. “Evidence-based” signifies that an intervention is supported
by more than one randomized controlled trial conducted by different investigators and not
countervailed by opposing evidence. These interventions are proven by research to help people
with serious mental disorders to manage illnesses, avoid unnecessary hospitalizations, achieve
community integration, and enhance recovery. They foster specific goals: for example,
supported housing helps people secure and maintain safe, affordable housing; medication
assistance based on shared decision-making helps them use medications effectively with minimal
side effects; and supported employment helps them obtain and maintain competitive jobs. Most
evidence-based practices emphasize the patients’ personal choices rather than staff preferences,
focus on patients’ strengths rather than deficits, and individually tailor the service package.
Although the goals of evidence-based practices often involve community functioning rather than
hospital reduction, most evidence-based practices also decrease the need for hospitalization
(reviewed below).

        Supported employment illustrates the nature of evidence-based practices. Most people
with serious mental illnesses living in the community want to have a competitive job (about 70%
across surveys). In supported employment, an employment specialist helps them secure a job of
choice by individualizing job development and then providing individualized supports to
enhance success on the job. For example, one young man with paranoia wanted to work with


CONFIDENTIAL INFORMATION                         9
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 11 of 28



animals and not be around people. His employment specialist helped him find a weekend job at a
veterinary clinic bathing, feeding, and walking the animals, and worked with him on the initial
weekends to make sure he understood and could do all of the tasks. He gradually expanded his
hours, made friends at the clinic, and did not return to the hospital. Research on supported
employment (26 randomized controlled trials) shows that about 55% of participants find
competitive employment within one year (more than twice as effective as other vocational
programs) (Drake, Bond, Goldman, Hogan, & Karakus, 2016). Patients who become employed
report several benefits, including a daily structure, more income, and greater self-esteem; they
tend to use hospitals and mental health services less.

        Medications. Medications remain a cornerstone of community mental health because
they help patients to manage disturbing symptoms and, if used properly, can decrease re-
hospitalizations by about 50%. But medications have several limitations. Many patients do
not take their medications, often because of disturbing side effects. Many use alcohol and other
drugs that counter the effectiveness of medications. Many have little or no response to
medications. Many cannot afford the medications. Moreover, clinicians often fail to follow
guidelines that optimize effectiveness and minimize side effects. Community-based
interventions can counter each of these problems.

       Interventions that increase medication adherence, such as changing medications and
doses to decrease side effects and tailoring the medication regimen to the individual’s daily
routines and habits, can be delivered in the community (Velligan et al., 2010). To cite a few
examples, newer medications have less troublesome side effects, patients can participate in
choosing medications through shared decision-making, assertive community treatment teams
sometimes deliver medications daily, and case managers help patients to post medication
reminders in their homes. Use of long-acting injectable medications and clozapine can also
increase effectiveness and reduce hospitalizations (Leucht et al., 2017a).

        Many patients do not respond to current medications, but there are constructive strategies
for serving those patients outside the hospitals including trying alternative medications and
psychosocial interventions. For example, only about half of patients with schizophrenia
spectrum disorders have “at least a minimal” response to antipsychotic medications, meaning at
least a 20% reduction in symptoms (Leucht et al., 2017b). The half who have less than a
minimal response (non-responders) often receive higher than recommended doses of
antipsychotics or more than one antipsychotic concurrently (polypharmacy). But high doses and
polypharmacy are contraindicated by guidelines because they increase the harmful side effects
like cognitive slowing, weight gain, diabetes, and severe movement disorders without consistent
improvements in symptom control. In addition to excessive doses and polypharmacy, other
contraindicated practices include long-term use of benzodiazepines such as Klonopin and Ativan,
which are addictive. Positive recommendations include offering patients cognitive behavioral
treatments for psychosis and for substance use; monitoring effectiveness and side effects and

CONFIDENTIAL INFORMATION                       10
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 12 of 28



using newer medications that cause fewer side effects rather than long-term benzodiazepines;
using standardized scales to promote measurement-based care; and offering Clozaril to patients
with psychosis who do not respond to two trials of antipsychotic medications.

        Co-occurring alcohol and drug use disorders, which interfere with medication adherence
and effectiveness, are treatable problems and usually do not require institutional care. Effective
treatments, such as integrated dual disorders treatment, are long-term (most people recover from
these disorders over months and years rather than weeks) and must necessarily address
environmental risk factors, such as friends who use drugs. Treatments include dual diagnosis
groups for people at different stages of recovery; cognitive behavioral treatment for substance
use; and effective medications such as Naltrexone or Suboxone for alcohol use disorder or opioid
use disorder. Treatment is best delivered in the community because people must learn to be
sober in their usual living environment. Hospital-based learning does not transfer to the
community well (one of the early insights of assertive community treatment). People with co-
occurring disorders typically reduce and eliminate substance use in the context of acquiring
meaningful jobs and sober friends (Mueser, Noordsy, Drake, & Fox, 2003).

       In addition, the presence of psychiatric symptoms and medication non-response should
not necessarily lead to hospitalization, particularly in a State Hospital, because other medications
and psychosocial interventions are often effective and can be tried in the community. People
with psychiatric symptoms can and do live safely in the community. In fact, many are
competitively employed, and symptoms do not correlate with employment success. Clinical
standards require avoidance of inpatient care except in cases of acute and imminent
dangerousness (rather than increased symptoms or non-adherence), and even then, community-
based crisis services successfully divert many admissions.

        Crisis Services. Community-based services should emphasize prevention. People who
are living in the community and pursuing their goals are less likely to experience crises that lead
to hospitalization. When crises do occur, evidence-based crisis services aim to prevent
unnecessary hospitalizations. They include crisis hotlines, mobile crisis teams, crisis apartments,
walk-in crisis centers, police Crisis Intervention Teams, diversion courts, and other services to
defuse crises and prevent hospitalizations. For example, mobile crisis teams, which exist in
many states, include mental health professionals and practitioners who are available 24 hours a
day to reach out to people experiencing a mental health crisis in homes, schools, or other
locations. They are trained to provide face-to-face de-escalation wherever the individual is
located, and they may offer access to a psychiatrist, a crisis residence, a counselor, or supports
for several days.

        Crisis services often involve alternatives to hospitalization such as combinations of crisis
housing and supports. For example, a crisis alternative may be a few beds in the mental health
center, staffed for full-time supports and daily visits by a psychiatrist. Research studies have


CONFIDENTIAL INFORMATION                         11
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 13 of 28



shown that alternatives to hospitalization are, in most cases, comparable or preferable to
hospitalization (Bond et al., 1989; Gudeman, Dickey, Evans, & Shore, 1985; Sledge, Tebes,
Rakfeldt, & Davidson, 1996).

      A variety of crisis diversion services can reduce hospitalizations by approximately
50% (National Institute for Health and Care Excellence, 2016).

        Transition Services. Transition services (discharge planning from inpatient care) reduce
readmissions by ensuring that people are discharged as quickly as possible and receive needed
services soon after discharge (National Institute for Health and Care Excellence, 2016). When
patients are admitted to a psychiatric hospital, transition services ensure that discharge plans are
developed and implemented rapidly, that community service providers are involved, and that
patients who are leaving institutions are directly linked with needed community services by face-
to-face contacts (called a “warm handoff’). Transition service models include rapid and specific
discharge planning, transitional case management, critical time intervention (a standardized
model of temporary case management to ensue someone has housing and service connections
when they leave the hospital), hospital liaisons, and other interventions. For example, in
transitional case management, a nurse may have contacts with the family and community
providers in the hospital, make sure that discharge plans are realistic (such as simple medication
regimens), accompany the patient to initial meetings in the community, and follow up for the
first month after discharge.

        Research shows that transition services facilitate discharge and reduce readmissions
(National Institute for Health and Care Excellence, 2016). In one study, for example, just
ensuring a meeting with a psychiatrist within 30 days of discharge reduced readmissions of
all patients by 22% and of high-risk patients by 29% (Kurdyak et al., 2017). Effectiveness of
transitions requires that hospital policy minimizes lengths of stay and that a reasonable
community-based service system is available.

        Permanent Supported Housing. Most adults with serious mental illness want to live
independently rather than with parents or in a group home. Living with parents who do not
understand mental illness can actually be stressful and lead to hospitalization, which was the
impetus for developing family psychoeducation programs. Furthermore, most adults with mental
illness prefer to live alone rather than with other patients. In light of these well-known factors,
permanent supported housing programs combine some form of access to scattered-site housing
with some form of outreach supports by case managers (Padgett, Henwood, & Tsemberis, 2016).
Access to housing is typically based on client choice and is free of conditions, meaning that
people do not have to agree to treatment, medications, and other clinical participation before
entering housing. Case managers work with clients and landlords to ensure that the housing
situation is safe and permanent. Once the clients are housed, case managers (or assertive
community treatment teams) encourage participation in other interventions, such as mental


CONFIDENTIAL INFORMATION                        12
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 14 of 28



health or addiction treatments.

        Research shows that in this model the great majority of clients (typically more than 90%)
are able to maintain apartments, and most gradually enter treatment. The mechanism appears to
be that safe housing and a trusting relationship combine to assure people that the service system
is trying to help them with their goals. According to a recent review, permanent supported
housing programs consistently reduce hospitalization by approximately 33% (Rog et al.,
2014).

        Assertive Community Treatment. Assertive community treatment involves an
intensive, multidisciplinary, team-based program that delivers comprehensive services to a
cohort of patients, who typically have been non-adherent or non-responsive to treatments and
have experienced multiple hospitalizations. Assertive community treatment teams should
include doctors and nurses to help with medications, side effect management, and medical
comorbidities; case managers to help with practical matters such as family psychoeducation,
problem-solving, and supported housing; therapists to help with counseling for problems
including trauma and substance use; supported employment specialists to help with education
and jobs; and peer specialists to help with engagement and social connections. The team
provides services, including crisis services, as needed, with 24-hour availability, 7 days a week.
The goal is always to enhance community living and avoid institutionalization. Because many
patients with serious mental illness are also vulnerable to incarceration or homelessness,
assertive community treatment has also been used for these groups.

       Assertive community treatment consistently reduces hospitalizations, on average by
approximately 41% (McDonagh et al., 2017). The intervention also reduces the length of
hospitalizations (Mueser, Bond, Drake, & Resnick, 1998).

         Assertive community treatment may appear to be needed for a large majority of patients
because their lives have involved dissatisfaction in the community, non-adherence with heavy
medications, and substance use leading to cyclical hospitalizations. Yet when these patients
begin to recover, many do well with less intensive, community-based services. For example,
patients who are competitively employed steadily reduce outpatient and inpatient service use
over 10 years (Bush, Drake, Xie, McHugo, & Haslett, 2009). Currently, many patients on
assertive community treatment are being transitioned into much less intensive services (Finnerty
et al., 2015; Keet, 2016).

        Family Psychoeducation. Starting in the 1970s, interventions to help families support a
relative with schizophrenia or some other serious mental disorder developed rapidly. Several of
these interventions, like other evidence-based practices, are detailed in manuals for therapists
(McFarlane, Dixon, Lukens, & Lucksted, 2003). The common themes include education to help
families understand mental illness and treatments, teaching specific techniques for managing
difficult situations, and meeting with other families for support. Family psychoeducation

CONFIDENTIAL INFORMATION                        13
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 15 of 28



reduces hospitalizations by about 22% (Pharoah, Mari, Rathbone, & Wong, 2010). A recent
development in this field is that experienced families have become involved in delivering the
training through family-to-family interventions (Dixon et al., 2011; Dixon et al., 2001).

        IPS Supported Employment. Most patients with serious mental disorders would like to
work in competitive jobs, and over the past 30 years an effective intervention to help them
succeed has been developed, extensively tested, and disseminated in most U.S. states and other
developed countries. Individual Placement and Support (IPS) is a specific model of supported
employment that was developed for people with serious mental disorders (Bond, 2004). The
intervention is unique in helping people become independent from (rather than more dependent
on) the mental health system because people are engaged for several hours per week in
constructive activities that help them to increase income, self-esteem, social integration, and
other recovery outcomes. Although the main outcome is employment, many studies of IPS
supported employment also show reductions in hospitalization (Luciano et al., 2016).

       Psychotherapy. Specific and effective treatments for depression, anxiety, psychosis,
borderline personality disorder, aggression, and post-traumatic stress disorder are available.
These treatments require therapist training but are quite effective in reducing symptoms, self-
harm behaviors, and other problems that may otherwise lead to unnecessary hospitalizations.
For example, specific trauma therapy can reduce symptoms for patients who have serious mental
disorders and also underlying trauma (Mueser et al., 2008).

        Integrated Dual Disorders Treatment. About half of patients with serious mental
illness have or have had co-occurring substance use disorders. These co-occurring disorders can
lead to medication non-adherence, disruptive behavior, family problems, and legal system
involvement. But they are treatable. Effective, community-based treatments, called integrated
dual disorders treatment, have evolved since the 1980s (Mueser et al., 2003). The interventions
involve building skills, supports, and other more satisfying activities in the community, and
using evidence-based medication management for people with substance use disorder. Over a
few years, most patients stop using substances and decrease hospital use (Drake, Luciano, et al.,
2016; Xie, Drake, McHugo, Xie, & Mohandas, 2010).

        Peer supports. One key to community integration and recovery is increasing social
connections in the community. People with lived experience with mental illness, often called
peers, can be involved in developing social connections in many ways, including through drop-in
centers that help people find others with similar interests (supported socialization), and by
working as members of assertive community treatment teams (Corrigan, 2006). Peer supports
can also help with education, support, outreach, and many other activities, and are especially
valuable for patients who are difficult to engage in treatment (Dixon, Holoshitz, & Nossel,
2016). Peer support, a broad term applying to many approaches, is strongly endorsed by
professionals and patient advocates. A recent randomized controlled trial showed that peer


CONFIDENTIAL INFORMATION                       14
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 16 of 28



support can help patients to achieve functional outcomes and reduce hospitalization (O'Connell
et al., 2018).

        Summary. A community-based, recovery-oriented system emphasizes evidence-based
services – interventions and models of care that are proven to help patients function better,
achieve higher quality of life, and reduce use of hospitals and emergency services. Successful
implementation of these services requires training, because many clinicians must learn new skills
and some may need to learn new attitudes of optimism and high expectations. Community
mental health centers in general may need a culture shift, particularly if programs have existed in
a hospital-based, stabilization-oriented system and clinicians do not have the experience of
seeing very symptomatic patients improve dramatically, take charge of their lives, and reduce
their dependence on the mental health system.

        Reasonable community-based services should include crisis services, transition services,
supported housing, medication management based on guidelines for prescribing current
medications, shared decision-making, assertive community treatment, family psychoeducation,
supported employment, specific psychotherapies, integrated treatment for co-occurring disorders,
linkage with primary care, and peer supports. These services fit naturally together and are
readily combined in the assertive community treatment model, in which multi-disciplinary teams
deliver individualized packages to each patient. Assertive community treatment coupled with
permanent supportive housing (where needed) provides the most robust package of services for
these individuals. Over time, even those who need the most robust combination of services
typically will not need such intensive services and can be transitioned to less intensive,
unbundled services. Implementing evidence-based services promotes recovery and successful
community tenure for those who would otherwise be caught in the process of cycling admissions
– the hallmark of a failed system.

Aim 3. Evaluations.

        To summarize the entire group of patient evaluations, we considered separately each of
the sampling groups of admissions based on length of stay, starting with the short-stay
admissions. I reviewed patients in each group and identified common themes. My colleague
Stephanie Acquilano reviewed four randomly selected patients in each group and independently
identified themes. We then discussed each group separately, to achieve consensus on the
themes. We agreed on themes and language. I have included below the themes that we both
identified as prominent.

Short-Stay Admissions (0-20 days).

       Most of the short-stay patients (X1 of Y = Z1%) had multiple hospitalizations of varying
lengths, in community hospitals and state hospitals. Readmissions were attributed to medication
non-adherence and, sometimes, alcohol and drug use, leading to increases in psychosis and/or

CONFIDENTIAL INFORMATION                        15
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 17 of 28



disruptive behaviors. An illustrative 46-year old patient in Jackson was experiencing psychiatric
and substance use disorders. He was living in a personal care home but had experienced five
hospitalizations and transfers to different homes over six months. He received little community-
based psychiatric care or substance use disorder treatment. In fact, although he had missed
several medication appointments, he drew attention from neither the head of the personal care
home nor the mental health center prior to his recent hospitalizations.

       We identified several themes for this group:

           •   Nearly all of these patients wanted to be more integrated in the community – to
               live on their own, to work, and to have meaningful relationships.
           •   Prior to hospitalization, few patients received any evidence-based interventions in
               the community that would have helped them avoid hospitalizations. Even
               services called Program for Assertive Community Treatment (PACT) appeared to
               be targeting medication compliance more than community integration and
               recovery.
           •   Patients went through a string of institutions – crisis center, local hospital, jail,
               and so on – en route to the state hospital, so that many episodes were actually
               longer than 20 days. The experiences were traumatic for many, especially in jails.
               The crisis centers and other institutions appeared to be pathways to the state
               hospital rather than community-based services aimed at averting hospitalization.
           •   Co-occurring substance use disorders and post-traumatic stress disorders were
               common but untreated.
           •   Patients frequently found the hospital to be unpleasant, punitive, and
               disempowering.
           •   Most discharge plans focused on psychiatric stabilization and medication
               compliance. They did not include goals that were important to patients.
           •   Medication non-adherence was a critical issue, but non-adherence was
               consistently blamed on the patient’s failure to follow directions rather than on
               high doses, multiple medications, polypharmacy, severe side effects, and inability
               to pay for medications.
           •   Most patients had enduring relationships with family members who wanted to be
               helpful but had never received family psychoeducation or other supports.
               Families often believed that their only recourse, when symptoms and disruptive
               behavior reappeared, was calling the police and committing their relatives to the
               hospital.

        Another group of patients with short hospital stays were people with brief, self-limited
conditions such as substance-induced psychosis. These patients were not dangerous. Most had
symptoms that were resolved by the time they got to the state hospital. They likely could have
been treated with crisis services or in local hospitals. Some of these patients needed addiction

CONFIDENTIAL INFORMATION                        16
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 18 of 28



treatments rather than mental hospitalization. Many of these patients did not need the state
hospitals at all.

Intermediate-Stay Admissions (20-60 days).

        Because over half of all inpatients nationwide have lengths of stay under 30 days
(Eckart, 2010), we consider this group as intermediate-stay admissions. Again, most of these
patients had had multiple admissions and cycled in-and-out of hospitals. They were diagnosed
with long-term psychotic disorders and often with co-occurring substance use disorders. They
followed a cyclical pattern of medication non-adherence (often complicated by substance use),
increase in symptoms and behavior problems, and return to the state hospital. Some patients
were simply discharged from the community mental health center because they did not show up
for appointments, indicating that they needed outreach, which may have engaged them. When
they did receive services, the services did not help them to develop skills for managing their
illnesses and finding meaningful lives in the community. Some had 50 or more hospitalizations
without ever receiving evidence-based services, such as assertive community treatment and
permanent supported housing, in the community. Some of these multiple-admission patients had
recently received assertive community treatment after years of instability (one was 74 years old)
and were doing well. But most of them received only medications and occasional (e.g., monthly)
meetings with a case manager.

       All of the themes identified above were relevant for these patients as well. Additional
themes included:

               •   Patients were often kept in the hospital for long intervals because of a lack of
                   community-based supportive housing and other services. Families were
                   exhausted and discouraged by trying to take care of their relatives without
                   help.
               •   Group homes were declined by patients or unavailable. Preferred
                   arrangements, such as supported housing, were not offered.
               •   Long hospital stays were also related to slow planning and lack of
                   collaboration between inpatient and outpatient teams.

        The single-admission patients tended to be similar to multiple-admission patients
diagnostically: long-term psychotic diagnoses, often complicated by co-occurring substance use
disorders. These patients were typically very unstable with few supports in the community
before their single admissions, and they were typically discharged to unstable living situations
without needed community-based supports. As with the first group, they did not receive
standard evidence-based community services. For most of them, assertive community treatment
would have been an optimal vehicle for delivering a package of needed evidence-based practices.



CONFIDENTIAL INFORMATION                        17
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 19 of 28



        There were a few exceptions where individuals would not need these types of ongoing
community mental health services. For example, one patient had severe mid-life depression (she
was 58 years old) after a series of losses. Why she was admitted to a state hospital was unclear.
After discharge, she continued to be depressed in the community and wanted to change her
medications and receive psychotherapy, but did not receive these services. A small number of
single-admission patients may have had self-limited disorders, such as substance-induced
psychosis, and did well after admission without follow-up visits and without any services.




Long-Stay Admissions (60-180 days).

        Patients in this group had quite long stays in a state hospital. As a general rule, only
patients with extremely dangerous behavior patterns, such as patterns of setting several fires or
serious violence, should stay in a state hospital for such lengthy admissions.

        In this subgroup, nearly all of the patients had long histories of multiple admissions for
serious mental illness, co-occurring substance use disorder, and disruptive (not violent)
behaviors. Their lengthy stays in the hospital were due to medication non-responsiveness and
lack of community housing. Most lived with family members who were receiving little help and
were exhausted by taking care of them or lived in community care homes that did not meet their
needs. For example, one family expressed that they could not take their daughter home again but
ultimately agreed when the hospital was unable to find another housing situation.

        While in the community, these patients were good candidates for evidence-based
interventions. Again, assertive community treatment would have been an optimal vehicle for
delivering a package of individualized, evidence-based practices for most of these individuals.
These patients did not typically get recovery-focused services like assertive community
treatment in the community, however. As with the first two groups, their services and treatment
plans had been essentially aimed at stabilization, not recovery. In other words, the patients were
directed upon discharge to take their medications and avoid disruptions in the family home or
personal care home. The plans assumed that smoking, watching television, and eating would
meet their needs, as long as they took their medications. They were not receiving help to build
meaningful lives outside of the family home or personal care home. Many had substantial work
histories and wanted to work, but were not receiving supported employment. Many wanted
friends, but were not receiving socialization services. All of the themes identified above were
relevant for these patients also.


CONFIDENTIAL INFORMATION                        18
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 20 of 28



        The exceptions to the above description were as follows. A few patients had developed
dementia and were eventually transferred to nursing homes. Their long stays were related to
difficulty finding and arranging nursing home placements. These patients could have benefitted
from, but were not offered home and community-based services, as is true for many dementia
patients. A few individuals received supports from family and friends and had remarkably good
outcomes. For example, one patient had been inappropriately housed and treated in a residential
program for people with intellectual disabilities. Because he had an assertive guardian, he was
transferred to a more appropriate small group home, was receiving community-based services,
and was doing quite well. Another patient had been “godmothered” by the wife of the pastor at
her church. The godmother, who essentially became an effective case manager, helped her to
find a pleasant house near the church, apply successfully for disability benefits, meet people in
the church, and learn skills for community living. She had received none of these services from
the community mental health center.

Very Long-Stay Admissions (180 plus days).

        Few patients stay in a state hospital for more than six months. In most states, those who
do stay longer than six months are forensic patients who were charged with a very serious crime,
such as sexual assault or homicide, but could not stand trial because of mental illness or be
released without extensive judicial review.

        In the Mississippi sample of extremely long-stay patients, nearly all had multiple
hospitalizations over many years and were difficult to discharge because community providers
(families or group home leaders) did not want to take them back. Most of these patients had
long-term psychotic disorders, often complicated by substance use and non-adherence in the
community and by medication non-responsiveness in the hospital. But very few of these patients
had been charged with serious crimes in the community. Few patients in the sample who were in
the state hospital at the time of the review had histories of committing or being charged with a
very serious crime. Most of the very long-stay patients were not violent but instead exhibited
difficult behaviors, such as yelling, threatening, or kicking walls, during psychotic relapses. A
more typical patient was a 51-year old man currently residing in a personal care home in
Jackson. He had fixed delusions that did not respond to medications. His goal was to “buy the
Willy Wonka chocolate factory.” Yet he was not dangerous, threatening, or criminally involved.

       As outlined above, these patients needed but did not receive during their tenures in the
community the evidence-based services that may have prevented hospitalizations. All of the
themes outlined above applied to these patients as well.

        Some exceptions were: Several patients had co-occurring serious mental disorders and
intellectual and developmental disabilities. These patients often went through cycles of control
struggles with staff because the hospital behavioral management plans were ineffective but were

CONFIDENTIAL INFORMATION                        19
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 21 of 28



not changed. These patients needed to live in small settings, with perhaps one or two other
patients, and continuous supports by mental health and developmental disabilities staff. Several
other patients had severe trauma histories, long-histories of self-destructive behaviors, and
carried diagnoses of borderline or other personality disorders. However, they did not receive
post-traumatic stress disorder diagnoses and, more importantly, did not receive trauma-informed
care and specific treatments for post-traumatic stress disorder.

Aim 4. Aggregate Findings.

         Patients returning to the community from state hospitals are not connected to
permanent supported housing and other recovery-oriented, community-based services that
would prevent future hospitalizations. Patients in Mississippi state hospitals are generally
discharged to families, personal care homes, or homelessness because a robust system of
permanent supported housing -- generally preferred by patients, families, and research studies
because they are effective in supporting recovery -- has not been developed. Many patients
have neither supportive families nor ability/willingness to live in a congregate setting. Most
would do well in supported housing. Families that do want to help (we met many caring families
in their homes) are not given the information, education, training, and support that are routine in
family psychoeducation programs.

        Once patients return to the community, the mental health teams should help them develop
satisfying, meaningful lives, in many cases in spite of having to live with residual symptoms, and
manage their illnesses – this is the meaning of “recovery.” For people with serious mental
disorders (like for the rest of us), a satisfying, meaningful life usually involves constructive
activities like employment, friendships, hobbies, and involvement in community activities, in the
context of safe housing and needed medical care. Evidence-based practices have been developed
to help people achieve these functional outcomes leading to increased community tenure.
Supported housing, supported education, supported employment, supported socialization, peer
support, and other interventions help people to recover.

         Recovery does not involve overmedication with multiple medications and side effects,
isolation in the parental home, living in segregated settings with other people who have mental
illness, watching television all day, and lack of constructive activities in the community. Yet in
Mississippi, this kind of life is what is offered to people with serious mental disorders. Is it any
wonder that patients stop their medications, use alcohol and drugs, relapse, and return to the
hospital? People invest in managing their illnesses only when they have a life that they value.

       Mississippi has a mental health system based on controlling symptoms rather than
developing meaningful lives. People are considered defective and treated with high doses of
medications, caregivers focus on medication compliance rather than helping people use
medications to minimize side effects and promote functioning, and people have few positive

CONFIDENTIAL INFORMATION                         20
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 22 of 28



reasons to manage their illnesses. The system produces exactly what it is designed for – cyclical
readmissions rather than people moving on with their lives by reducing their involvement in the
mental health system.

        Many patients with serious mental disorders have comorbid complications:
developmental disabilities, substance use disorders, and post-traumatic stress disorders. Specific,
community-based interventions exist for these complications (such as medical care homes and
primary care embedded in community mental health centers), but we observed little evidence
that they were available to patients in the community in Mississippi.

        Our reviewers frequently identified assertive community treatment as a vehicle that could
provide individualized service packages to people in the sample. As described above, assertive
community treatment teams should include doctors and nurses to help with medications, side
effect management, and medical comorbidities; case managers to help with practical matters
such as family psychoeducation, problem-solving, and supported housing; therapists to help with
counseling for problems including trauma and substance use; supported employment specialists
to help with education and jobs; and peer specialists to help with engagement and social the
connections. In Mississippi, our reviewers found that Program for Assertive Community
Treatment teams visit patients in the community regularly to reinforce medication compliance
but do not consistently provide other essential recovery services.

        State Hospitals in Mississippi are used for people who can be appropriately and
more effectively served in the community. Based on this review, my opinion is that
Mississippi basically offers a hospital-based, stabilization-focused system of care with minimal
resources directed at evidence-based services in the community. Hospital and community
services aim to control symptoms, not to promote recovery. The result is numerous preventable
hospitalizations. This pattern has historical precedent. Early in the era of deinstitutionalization,
mental health systems used medications and case management to keep people from returning to
the hospital; the goal was to increase community tenure. People were discharged to families,
group homes, nursing homes, and other group living facilities with strong directives to take their
medications for the rest of their lives. But people were dissatisfied with a life of sitting,
watching television, and smoking, usually burdened by the sedating effects of heavy
medications. Most patients stopped the medications in order to feel better, and many discovered
that alcohol and other drugs ameliorated their symptoms and helped them to feel better, at least
briefly. They of course relapsed at a high rate and were readmitted to the hospital. Many
patients went through this process of “cycling” or “revolving-door” hospital use. Mississippi
remains mired in this early phase of deinstitutionalization.

      People with mental disorders are often sent to state hospitals in Mississippi for
medication non-adherence, disruptive but not dangerous behaviors, episodes of increased


CONFIDENTIAL INFORMATION                         21
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 23 of 28



symptoms, substance use, or management difficulties simply because well known, effective
community services do not exist across the state. Those with serious mental disorders, such as
schizophrenia spectrum disorders, are often readmitted many times (some with more than 40
hospitalizations) because they do not have adequate services in the community.

        Treatment and discharge planning at state hospitals in Mississippi do not involve
the necessary participants and processes to ensure speedy, effective transitions. Discharge
planning should involve patients, family members, and community providers from the beginning
of hospital admissions. This helps to ensure continuity of care, realistic hospital treatment goals,
concrete discharge planning, and shorter hospital tenure. But in Mississippi we encountered
numerous examples where none of these stakeholders were involved in early or late discharge
planning. Instead, the hospital clinicians or discharge committee decided when the patient was
clinically ready for discharge and called the family to pick up the patient, called the community
mental health center to set up an appointment, or just discharged the patient with contact
information to make an appointment. No evidence-based processes of planning for discharge or
ensuring transitions of care were in place. In fact, many patients never made the transition to
community mental health center care after discharge, and others were discharged on medications
that could not be accessed in the local community.

        Medication and over-medication practices contribute to lengthy stays in the state
hospitals. Once patients are admitted to the hospital, patients tend to receive high doses of
medications, polypharmacy (such as two or more antipsychotic medications), and lengthy stays
in the hospital because they do not respond with complete remission of symptoms and because
adequate community residences, treatments, and supports are unavailable in the community.
Most of these patients are not dangerous and pose little threat to anyone in the community.
Many of these patients do not respond well to medications. Adding higher doses and more
antipsychotic medications (polypharmacy) may calm them, by increasing sedation, but these
interventions also increase the more harmful side effects like weight gain, diabetes, and
movement disorders. These dangerous prescribing practices do not generally increase efficacy.
Yet in Mississippi we saw many patients on Haldol at very high doses (30-40 mg rather than the
recommended 10-15 mg) plus additional antipsychotic medications and long-term
benzodiazepines (also dangerous and not recommended) to control side effects. Instead of
resorting to polypharmacy and medications with significant, harmful side effects, nearly all
patients with residual symptoms can be managed safely in the community. Psychosocial
interventions, such as cognitive behavior therapy for psychosis, can help to control symptoms,
and many patients can learn to control symptoms using their own idiosyncratic strategies.




CONFIDENTIAL INFORMATION                         22
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 24 of 28



                                          Conclusion

       The government of Mississippi is responsible for humanizing mental health care in
Mississippi by shifting from a system focused on symptom control in institutional settings to one
that emphasizes community-based recovery. The state must create the needed services and
supports to help people with mental disorders live in the most integrated setting and pursue
meaningful lives. This will require leadership, financial management, supported housing
development, training programs, empowering patients and families, and system monitoring.


                                          References
Becker, D. R., Drake, R. E., & Bond, G. R. (2014). The IPS supported employment learning
       collaborative. Psychiatr Rehabil J, 37(2), 79-85. doi:10.1037/prj0000044
Bond, G. R. (2004). Supported employment: evidence for an evidence-based practice. Psychiatr
       Rehabil J, 27(4), 345-359.
Bond, G. R., Drake, R. E., Becker, D. R., & Noel, V. (2016a). The IPS Learning Community: A
       Longitudinal Study of Sustainment, Quality, and Outcome. Psychiatr Serv, 67(8), 864-
       869. doi:10.1176/appi.ps.201500301
Bond, G. R., Drake, R. E., Becker, D. R., & Noel, V. (2016b). Sustaining Individual Placement
       and Support (IPS) services: the IPS Learning Community. World Psychiatry, 15(1), 81-
       83. doi:10.1002/wps.20294
Bond, G. R., Witheridge, T. F., Wasmer, D., Dincin, J., McRae, S. A., Mayes, J., & Ward, R. S.
       (1989). A Comparison of Two Crisis Housing Alternatives to Psychiatric Hospitalization.
       Psychiatric Services, 40(2), 177-183. doi:10.1176/ps.40.2.177
Bush, P. W., Drake, R. E., Xie, H., McHugo, G. J., & Haslett, W. R. (2009). The long-term
       impact of employment on mental health service use and costs for persons with severe
       mental illness. Psychiatric Services, 60(8), 1024-1031.
Commission to Develop a Comprehensive State Mental Health Plan. (2008). Fulfilling The
       Promise: Transforming New Hampshire’s Mental Health System. Retrieved from
       http://www.endowmentforhealth.org/uploads/resources/id69/MHC_Report.pdf
Corrigan, P. W. (2006). Impact of consumer-operated services on empowerment and recovery of
       people with psychiatric disabilities. Psychiatric Services, 57(10), 1493-1496.
Deegan, P. E. (1988). Recovery: The lived experience of rehabilitation. Psychosocial
       Rehabilitation Journal, 11(4), 11.
Deegan, P. E. (1996). There's a Person In Here. Paper presented at the The Sixth Annual Mental
       Health Services Conference of Australia and New Zealand (September 16, 1996);
       available at https://www.patdeegan.com/pat-deegan/lectures/conspiracy-of-hope,
       Brisbane, Australia.
Dixon, L. B., Holoshitz, Y., & Nossel, I. (2016). Treatment engagement of individuals
       experiencing mental illness: review and update. World Psychiatry, 15(1), 13-20.
       doi:10.1002/wps.20306
Dixon, L. B., Lucksted, A., Medoff, D. R., Burland, J., Stewart, B., Lehman, A. F., . . . Murray-
       Swank, A. (2011). Outcomes of a randomized study of a peer-taught family-to-family
       education program for mental illness. Psychiatric Services, 62(6), 591-597.


CONFIDENTIAL INFORMATION                       23
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 25 of 28



Dixon, L. B., Stewart, B., Burland, J., Delahanty, J., Lucksted, A., & Hoffman, M. (2001). Pilot
        study of the effectiveness of the family-to-family education program. Psychiatric
        Services, 52(7), 965-967.
Drake, R. E., Bond, G. R., Goldman, H. H., Hogan, M. F., & Karakus, M. (2016). Individual
        Placement And Support Services Boost Employment For People With Serious Mental
        Illnesses, But Funding Is Lacking. Health Aff (Millwood), 35(6), 1098-1105.
        doi:10.1377/hlthaff.2016.0001
Drake, R. E., Frey, W., Bond, G. R., Goldman, H. H., Salkever, D., Miller, A., . . . Milfort, R.
        (2013). Assisting Social Security Disability Insurance beneficiaries with schizophrenia,
        bipolar disorder, or major depression in returning to work. Am J Psychiatry, 170(12),
        1433-1441. doi:10.1176/appi.ajp.2013.13020214
Drake, R. E., Luciano, A. E., Mueser, K. T., Covell, N. H., Essock, S. M., Xie, H., & McHugo,
        G. J. (2016). Longitudinal Course of Clients With Co-occurring Schizophrenia-Spectrum
        and Substance Use Disorders in Urban Mental Health Centers: A 7-Year Prospective
        Study. Schizophr Bull, 42(1), 202-211. doi:10.1093/schbul/sbv110
Eckart, G. (2010). State Psychiatric Hospitals: History and Trends. Presentation to the
        Commission on Mental Health; September 7, 2010. Retrieved from
        http://www.iccmhc.org/sites/default/files/resources/State%20Psychiatric%20Hospitals-
        CMH%202010%20%282%29.pdf
Finnerty, M. T., Manuel, J. I., Tochterman, A. Z., Stellato, C., Fraser, L. H., Reber, C. A., . . .
        Miracle, A. D. (2015). Clinicians' perceptions of challenges and strategies of transition
        from assertive community treatment to less intensive services. Community Ment Health J,
        51(1), 85-95. doi:10.1007/s10597-014-9706-y
Goffman, E. (1961). Asylum. Garden City, NY: Double Day Anchor Books.
Gudeman, J. E., Dickey, B., Evans, A., & Shore, M. F. (1985). Four-year assessment of a day
        hospital-inn program as an alternative to inpatient hospitalization. Am J Psychiatry,
        142(11), 1330-1333. doi:10.1176/ajp.142.11.1330
Keet, R. (2016). Doing more than ACT: The Dutch FACT model, flexible assertive community
        treatment. European Psychiatry, 33, S481-S482.
        doi:https://doi.org/10.1016/j.eurpsy.2016.01.1765
Kesey, K. (1962). One flew over the cuckoo's nest. New York, NY: New American Library.
Kurdyak, P., Vigod, S. N., Newman, A., Giannakeas, V., Mulsant, B. H., & Stukel, T. (2017).
        Impact of Physician Follow-Up Care on Psychiatric Readmission Rates in a Population-
        Based Sample of Patients With Schizophrenia. Psychiatric Services, appi.ps.201600507.
        doi:10.1176/appi.ps.201600507
Leucht, S., Leucht, C., Huhn, M., Chaimani, A., Mavridis, D., Helfer, B., . . . Davis, J. M.
        (2017a). Sixty Years of Placebo-Controlled Antipsychotic Drug Trials in Acute
        Schizophrenia: Systematic Review, Bayesian Meta-Analysis, and Meta-Regression of
        Efficacy Predictors. Am J Psychiatry, appiajp201716121358.
        doi:10.1176/appi.ajp.2017.16121358
Leucht, S., Leucht, C., Huhn, M., Chaimani, A., Mavridis, D., Helfer, B., . . . Davis, J. M.
        (2017b). Sixty Years of Placebo-Controlled Antipsychotic Drug Trials in Acute
        Schizophrenia: Systematic Review, Bayesian Meta-Analysis, and Meta-Regression of
        Efficacy Predictors. Am J Psychiatry, 174(10), 927-942.
        doi:10.1176/appi.ajp.2017.16121358



CONFIDENTIAL INFORMATION                        24
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 26 of 28



Luciano, A. E., Bryan, E. L., Carpenter-Song, E. A., Woods, M., Armstrong, K., & Drake, R. E.
        (2014). Long-Term Sobriety Strategies for Men With Co-occurring Disorders. Journal of
        dual diagnosis, 10(4), 212-219. doi:10.1080/15504263.2014.961884
Luciano, A. E., Metcalfe, J. D., Bond, G. R., Xie, H., Miller, A. L., Riley, J., . . . Drake, R. E.
        (2016). Hospitalization Risk Before and After Employment Among Adults With
        Schizophrenia, Bipolar Disorder, or Major Depression. Psychiatric Services, 67(10),
        1131-1138. doi:10.1176/appi.ps.201500343
McDonagh, M., Dana, T., Selph, S., Devine, E., Cantor, A., Bougatsos, C., . . . Haupt, D. (2017).
        Treatments for Schizophrenia in Adults: A Systematic Review. Comparative Effectiveness
        Review No. 198. (AHRQ Publication No. 17(18)-EHC031-EF). Rockville, MD: Agency
        for Healthcare Research and Quality.
McFarlane, W. R., Dixon, L., Lukens, E., & Lucksted, A. (2003). Family psychoeducation and
        schizophrenia: a review of the literature. J Marital Fam Ther, 29(2), 223-245.
McHugo, G. J., Drake, R. E., Whitley, R., Bond, G. R., Campbell, K., Rapp, C. A., . . . Finnerty,
        M. T. (2007). Fidelity outcomes in the National Implementing Evidence-Based Practices
        Project. Psychiatr Serv, 58(10), 1279-1284. doi:10.1176/ps.2007.58.10.1279
Mueser, K. T., Bond, G. R., Drake, R. E., & Resnick, S. G. (1998). Models of community care
        for severe mental illness: a review of research on case management. Schizophr Bull,
        24(1), 37-74.
Mueser, K. T., Noordsy, D. L., Drake, R. E., & Fox, L. (2003). Integrated Treatment for Dual
        Disorders: A Guide to Effective Practice. New York, NY: Guilford Press.
Mueser, K. T., Rosenberg, S. D., Xie, H., Jankowski, M. K., Bolton, E. E., Lu, W., . . . Wolfe, R.
        (2008). A randomized controlled trial of cognitive-behavioral treatment for posttraumatic
        stress disorder in severe mental illness. J Consult Clin Psychol, 76(2), 259-271.
        doi:10.1037/0022-006x.76.2.259
National Institute for Health and Care Excellence. (2016). Transition between inpatient mental
        health settings and community or care home settings. Clinical Guideline. United
        Kingdom: Author.
New Freedom Commission on Mental Health. (2003). Achieving the promise: Transforming
        mental health care in America. Final report (Pub No. SMA-03-3832). Bethesda, MD: US
        Department of Health and Human Services.
Noel, V., Woods, M., Routhier, J., & Drake, R. (2016). Planning Treatment and Assessing
        Recovery in Participants With Dual Diagnosis: Preliminary Evaluation of a New Clinical
        Tool. Journal of dual diagnosis, 12(1), 55-62. doi:10.1080/15504263.2016.1146555
O'Connell, M. J., Sledge, W. H., Staeheli, M., Sells, D., Costa, M., Wieland, M., & Davidson, L.
        (2018). Outcomes of a Peer Mentor Intervention for Persons With Recurrent Psychiatric
        Hospitalization. Psychiatric Services, 69(7), 760-767. doi:10.1176/appi.ps.201600478
Padgett, D., Henwood, B., & Tsemberis, S. (2016). Housing First: Ending Homelessness,
        Transforming Systems, and Changing Lives (1st Ed). New York, NY: Oxford University
        Press.
Pharoah, F., Mari, J. J., Rathbone, J., & Wong, W. (2010). Family intervention for schizophrenia.
        Cochrane Database of Systematic Reviews(12). doi:10.1002/14651858.CD000088.pub3
Pinals, D. A., & Fuller, D. A. (2017). Beyond Beds: The Vital Role of a Full Continuum of
        Psychiatric Care. Retrieved from Alexandria, VA:




CONFIDENTIAL INFORMATION                        25
SUBJECT TO PROTECTIVE ORDER
   Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 27 of 28



Rog, D. J., Marshall, T., Dougherty, R. H., George, P., Daniels, A. S., Ghose, S. S., & Delphin-
        Rittmon, M. E. (2014). Permanent Supportive Housing: Assessing the Evidence.
        Psychiatric Services, 65(3), 287-294. doi:10.1176/appi.ps.201300261
Sledge, W. H., Tebes, J., Rakfeldt, J., & Davidson, L. (1996). Day hospital/crisis respite care
        versus inpatient care, part I: clinical outcomes. Am J Psychiatry, 153(8), 1065.
Stein, L. I., & Test, M. (1980). Alternative to mental hospital treatment: I. conceptual model,
        treatment program, and clinical evaluation. Arch Gen Psychiatry, 37(4), 392-397.
        doi:10.1001/archpsyc.1980.01780170034003
Thornicroft, G., Szmukler, G., Mueser, K.T., & Drake, R.E. (Eds.). (2011). Oxford Textbook of
        Community Mental Health. New York, NY: Oxford University Press.
Velligan, D. I., Weiden, P. J., Sajatovic, M., Scott, J., Carpenter, D., Ross, R., & Docherty, J. P.
        (2010). Strategies for addressing adherence problems in patients with serious and
        persistent mental illness: recommendations from the expert consensus guidelines. J
        Psychiatr Pract, 16(5), 306-324. doi:10.1097/01.pra.0000388626.98662.a0
Xie, H., Drake, R. E., McHugo, G. J., Xie, L., & Mohandas, A. (2010). The 10-year course of
        remission, abstinence, and recovery in dual diagnosis. Journal of Substance Abuse
        Treatment, 39(2), 132-140. doi:https://doi.org/10.1016/j.jsat.2010.05.011


Attachment 1: Sample Members
Attachment 2: Individual Findings
Attachment 3: Curriculum Vitae
Attachment 4: Documents Considered




CONFIDENTIAL INFORMATION                         26
SUBJECT TO PROTECTIVE ORDER
Case 3:16-cv-00622-CWR-FKB Document 152-4 Filed 01/21/19 Page 28 of 28
